     Case 3:20-cv-01924-MMA-BLM Document 10 Filed 10/14/20 PageID.141 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 20CV1924-MMA(BLM)
11    ENRIQUE MARTINEZ AND ERIC TRUMPE,

12                                        Plaintiffs,       ORDER DENYING JOINT MOTION TO
                                                            CONTINUE EARLY NEUTRAL
13    v.                                                    EVALUATION CONFERENCE AND
                                                            CORRESPONDING DATES AND
14    OMNI HOTELS MANAGEMENT
                                                            DEADLINES
      CORPORATION AND DOES 1-25
15
                                       Defendants.          [ECF NO. 8]
16

17

18

19         The above-entitled matter was remanded to this Court on September 25, 2020. ECF No.
20   1. Included in the removal papers was a copy of Defendant’s answer to Plaintiff’s complaint.
21   ECF No. 1-2.
22         On September 28, 2020, the Court issued a Notice and Order for Early Neutral Evaluation
23   Conference and Case Management Conference Via Videoconference. ECF No. 5. The Court
24   scheduled the conferences for October 26, 2020 and set related deadlines. Id.
25         On October 13, 2020, the parties filed a Joint Motion to Continue Early Neutral Evaluation
26   Conference and Corresponding deadlines. ECF No. 8. The parties seek to continue the Early
27   Neutral Evaluation Conference (“ENE”) by ninety days. Id. at 3. In support, the parties state
28   that “Plaintiffs intend to file a motion to remand this Action to State Court” and “Omni intends

                                                        1
                                                                                  20CV1924-MMA(BLM)
     Case 3:20-cv-01924-MMA-BLM Document 10 Filed 10/14/20 PageID.142 Page 2 of 2



1    to file a motion to dismiss or, alternatively, stay this Action based upon a pending union

2    arbitration by Plaintiffs against Omni and another pending action previously filed in State Court.”

3    Id. at 2 (emphasis added). The parties further state that in light of the anticipated motions,

4    they “agree that a continuation of the ENE Conference, CMC, and corresponding deadlines

5    pe[n]ding resolution of these motions would be in the best interests of the Parties and judicial

6    economy.” Id.

7           The parties’ motion is DENIED. The parties state that they intend to file additional

8    motions, but no other motion has been filed. See Docket. Additionally, Civil Local Rule 16.1(c)

9    requires that “[w]ithin forty-five (45) days of the filing of an answer, counsel and the parties

10   must appear before the assigned judicial officer supervising discovery for an early neutral

11   evaluation conference.”

12          IT IS SO ORDERED.

13
     Dated: 10/14/2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                                                                     20CV1924-MMA(BLM)
